Advisory Action Continuation Sheet
The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search, including further examination/searching of “the food product composition is a base for a food product selected from the group consisting of pizza, focaccia, flat bread or chips, and where the food product composition is a substitute for the texture, flavor, mouth feel, and structure of a wheat flour-containing dough”; consideration of the multiple indefinite issues such a limitation presents; and what scope said limitation imparts to the claim.

Response to Remarks
 	It is asserted, that the Action indicates that the claim term of "organoleptic properties" is indefinite, and unclear. Applicant respectfully submits that the amendment to claim 1, removing the reference to organoleptic properties renders the rejection moot. 
In response, the proposal to amend claim 1 to include specific organoleptic properties (texture, flavor, mouth feel and structure) only replaces on indefinite term with multiple others.

It is asserted, that the Action further rejects claim 1 as it recites "a protein source in an amount from about 0.50 to about 19.00 wt% of the food product composition, and egg-free;" and states that the claim is unclear as to how the 
In response, it is agreed that said proposal would overcome said rejection.

It is asserted, that on page 4 of the Action, the Examiner takes Official Notice that CCK's ingredients include a total of about 731 to 900 grams. Applicant's respectfully traverse portions of the content identified in the Action as having been taken by the Examiner as Official Notice. 
The Action provided a listing of the ingredients defining the commonly known weight of each ingredient. However, Applicant notes that at least the listing for "optional % to 1 cup mini chocolate chips (about 85 to 170 grams)," is incorrect, in that CCK specifically states in the listing of ingredients (on page 9 of the reference) that the inclusion of chocolate chips in the recipe is "not optional; omit at own risk". 
For this reason, Applicant believes that the inclusion of chocolate chips is intended to be mandatory in the teachings of CCK, and it follow then that CCK's ingredients should then total in the range of about 817 to 902 grams, and not 731 to 900 grams as was posited in the Action, and accordingly will have an effect upon the weight percentages for each of the ingredients in the recipe. Applicant believes that the correct weight percentages are provided in the chart below, provided here for Examiner's consideration. 



    PNG
    media_image1.png
    714
    1301
    media_image1.png
    Greyscale
 
With the minimum amount of chocolate chips (1/2 cup), and also with the maximum amount of chocolate chips (1 cup) contemplated.  
1/2 tsp baking soda 3 0.4 3 0.3 
1/2 tsp salt 3 0.4 3 0.3 
1 tsp baking powder 4 0.5 4 0.4 
1/4 cup unsweetened cocoa powder 25 3.1 25 2.8 
2 T ground flax 14 1.7 14 1.6 
1/3 cup sugar 66.7 8.2 66.7 7.4 
1/4 cup sugar 50 6.1 50 5.5 
optional 1/2 to 1 cup mini chocolate chips 85 10.4 170 18.8 
1 T pure vanilla extract 4.2 0.5 4.2 0.5 

1/2 cup milk 123 15.1 123 13.6 
In response, when the baker stated not optional, then omit at own risk, this opened the door for not using this ingredient, which the article notes further on that the recipe is successful when the chocolate chips are omitted (see the comment on July 26, 2012).

It is asserted, that instead of 3T oil CCK may utilize instead an additional 1/6 cup more of milk (40 grams), to nearly net even effect with eight percentages.
In response, the teaching provide the option of 3 tbsp oil (about 41 grams) or increase milk to scant 2/3 cup (about 40 grams). It is unclear as to what problem Applicant is asserting that this imparts.  If further elaborated on, a more detailed response will be provided.

It is asserted, that with regards to the ingredient of water, the Action (page 4) notes that "CCK teaches the use of milk (see Ingredients), [which] is mostly water", and further, notes that CCK does not contemplate the use of about 16.00 -20.00 wt% of water for the gluten free recipe. Instead, the action cites Elituv for teaching the addition of water, indicating that it would be obvious to modify the formation of dough to include the specifically claimed amounts, relying on the teachings of Elituv. 
 
 
 

	

Applicant suggests that a likely possible interpretation of paragraph [0108] may be one where approximately 15% of the total liquid component in the dough is water, which would be compatible with adding water in an amount up to 20% of the total liquid component, as discussed in paragraph [0191]. In any reasonable interpretation of Elituv, however, it should not be the case that Elituv could be interpreted as teaching the addition of water in an amount of about 16.00 to about 20.00 wt%, as required by instant claim 1. 
Applicant thus respectfully submits that the combination of CCK and Elituv cannot meet the claimed limitation of adding "water in an amount of from about 16.00 to about 20.00 wt% of the food product composition" as required by claim 1, where CCK contemplates the addition of milk, and Elituv adds only an insignificant amount of water in his liquid component, with the bulk of the liquid component provided by the addition of Wolffia plant product. 

In response, claim 1 is toward a composition comprising 16 to 20 wt% water.  Patentability of a composition claim is toward the composition itself, the ingredients therein, and any chemical or physical structure they impart to the composition. The 

It is asserted, that with regard to the gluten free substitute, the Action on page 7 states "CCK teaches the use of about 27.5 to 34 wt% percent of cauliflower florets in combination with about 25 grams of cocoa powder, which encompasses the claim of about 45 to 72 percent of a gluten free substitute comprising cauliflower." Applicant respectfully submits that the Action is incorrect in stating that the range of 45-72% gluten free substitute as required by claim 1 is encompassed by the range taught by CCK. 
Applicant submits that the CCK reference teaches amounts, derived from the chart provided above, and using the logic applied in the action, where the gluten free substitute ingredients include the combined amount for both the cauliflower florets, provided in a range of 27.7 - 30.6 wt%, and cocoa powder, provided in the range of 2.8 - 
3.1 wt%. Thus, it is the case the CCK teaches the resulting amount of gluten free substitute (combining the cauliflower and cocoa powder) falling within the range of 30.5 -33.7 wt%. This amount is clearly well below the required claimed range of 45 - 72 wt% 
	In response, since Applicant’s calculations do not take into consideration that the chocolate chips are optional, as provided in the teaching, this argument is not persuasive.

It is asserted, that in the interest of advancing prosecution, claim 1 has been amended to require that the food product composition be a base for a food product selected from the group consisting of pizza, focaccia, flat bread or chips, and where the food product composition is a substitute for the texture, flavor, mouth feel, and structure of a wheat flour-containing dough. Notably, the CCK reference is teaching specifically a healthy chocolate cake (See CCK, title), while Elituv relates to a combination of components comprising a freshwater aquatic plant for preparation dough used to obtaining foodstuff as yeast and non-yeast baked products, and the preparation of pasta dough as well as wet pasta dough (Elituv, Par. [0055]). 
Although this issue need further consideration, it is unclear as to how the intended use of a composition further defines the composition itself. Further, the proposed amendments have not been entered and therefore Applicant’s arguments drawn towards any newly proposed amendments have not been considered on the merits.


It is asserted, that the Action states that applicant does not show "a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function." (page 7 of the Action), and cites In re Levin 84 USPQ 232, where "the court has taken the position that new recipes or formulas for cooking 
Furthermore, Applicant submits that the instant claim 1 is directed to more than a recipe, in that there is a cooperative relationship between components of the composition, where there is taught a novel structure resulting from the combination, as it is only in the teachings of the instant specification, and as required in claim 1, that there is a food product composition comprising a gluten free mix composition, water, leavening agent, egg-free protein source, and a gluten free substitute comprising 
In response, a proper showing of unexpected results has not been presented to the office for consideration, and therefore this argument is not persuasive.  A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

Further, once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.

It is asserted, that paragraph [0010] of the specification states the teachings provide for a composition that "produce a food product suitable for use as a pizza dough, focaccia bread, flatbread or chip that approximates the texture, flavor, mouth feel, and structure of a traditional wheat flour-containing dough..." In contrast, the CCK reference teaches a healthy chocolate cake containing cauliflower, Elituv teaches a wet pasta dough, and Liu teaches a black bread with a gluten containing bread flour, these would all have very different structures from that of the claimed pizza, focaccia, flat bread or chips. None of the references cited in the rejection of claim 1 teach, and to Applicants knowledge, it has not been previously known to provide a composition containing a gluten free substitute comprising processed cauliflower florets, that is a base for a food product selected from pizza, focaccia, flat bread or chips, and is a substitute for the texture, flavor, mouth feel, and structure of a wheat flour-containing dough.
In response, the proposed amendments have not been entered and therefore Applicant’s arguments drawn towards any newly proposed amendments have not been considered on the merits, however, even if they were, it is unclear as to how such a claim further limits the composition itself, such as specific: ingredients, chemical or physical structure of the composition as a whole. At beast such a limitation, from a first glance, appears to only be toward how the composition is used.  Patentability of a composition is toward the composition itself, not its method of manufacture or use. Therefore, Applicant is advised to consider how they can further limit the composition itself.

It is asserted, that Kirbie specifically requires adding 2 large eggs to his composition, equating to approximately 20% of the total composition taught by Kirbie, and second only to the cauliflower florets in the composition. Thus seemingly, Kirbie teaches away from the claimed food product composition requiring an egg-free protein source. One of ordinary skill in the art would not be motivated to modify the teachings of 
In response, the primary teaching provides the use an egg free protein source, therefore no other reference is required to or relied on for this teaching. Kerbie does not teach that only eggs can be used for some specific reason, therefore this does not amount to a teaching away.  Further since the primary teaching already provides an egg free protein source, said limitation is provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793